Title: "Abbe Salemankis" to Thomas Jefferson, 27 February 1810
From: “Abbe Salemankis”
To: Jefferson, Thomas


          
            Honored Sir
             
                     February 27, 1810 
                      
                     Norwich, Chenango County, N,Y,
          
          
		  
		  The enclosed letters are respectfully presented, for Your perusal. The author has composed them from no other motive, than a sense of public duty; If they have no beneficial effect it will not militate against the design, but to him must remain a subject of regret. Some appology 
                  Apology is necessary. They were written, without sufficient documents to furnish a full View of the subject intended to embrace: The Printer has been guilty of gross negligence, both in punctuation, and in reading proof: thirty pages are omitted for want of time. These misfortunes have resulted from a deficiency of Capital, which constrained the Author to employ an obscure Country printer, destitute of means to meet his engagements; It was therefore rendered necessary that the work Should appear under its present form, or Suffer a Very considerably time to el elapse, before it could Come out.
          Please to read, with indulgence to one who entertains the highest sense of his duty to his Country. To You honored Sir are well known the unhappy Subjects of alarming Complaint; But there are thousands in every Country who are never acquainted with the Causes of evil till it is too late to derive any benefit from the discovery.  I behold their misfortunes, I tremble for the consequences, but to whom Shall I unbosom my fears? I am Young, inexperienced, and obscure, my voice will not be heard; An American by birth, I hold it as the greatest misfortune of my life, that I have lived thus long, without any communication or acquaintance, with the man, whose love to his country is equalled by nothing, but his irreproachable integrity—Favour me with Your advice, Shall I when able, proceed to correct & enlarge the work, under the hope that the Friends of the Republic, will consider it worthy of notice? and I shall ever beg to subscribe
          
            myself Your most obediant humble Servant
            Abbe Salemankis
          
        